                                   Case: 3:20-cv-00039-MPM-JMV Doc #: 35 Filed: 07/23/20 1 of 1 PageID #: 162




                                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                                             OXFORD DIVISION

             DAWN C. FORBES                                                                                       PLAINTIFF

             VERSUS                                                        CIVIL ACTION NO: 3:20-cv-00039-MPM-JMV

             CITY OF HORN LAKE, MISSISSIPPI and
             ARIANNE LINVILLE, In Her Individual Capacity,                                                    DEFENDANTS
322222ew1qaszqsssssssssssssssssz




                                                           ORDER MODIFYING SUBPOENA


                                    This matter is before the court upon the motion of the Equal Employment Opportunity

             Commission (“EEOC”), a non-party, to quash a subpoena deuce tecum issued to it by defendant,

             City of Horn Lake, on the basis that it fails to allow a reasonable time to comply.1

                                    While it is the case that the subpoena failed to allow a reasonable time to comply following

             its service, the court in its discretion, under these circumstances—including the implication of the

             COVID-19 virus and the EEOC’s closing its office—will modify the subpoena such that it is now

             answerable within fourteen (14) days of today’s date.2 See Fed. R. Civ. P. 45; Wittmann v. Unum

             Life Ins. Co. of Am., No. CV 17-9501, 2018 WL 3374164, at *1 (E.D. La. July 11, 2018) (citing

             Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004) (“Generally, modification

             of a subpoena is preferable to quashing it outright.”)).

                                     ORDERED, this the 23rd day of July, 2020.


                                                                                  /s/ Jane M. Virden
                                                                                  U.S. MAGISTRATE JUDGE




1
  The EEOC states several bases in its [19] motion to quash and corresponding memorandum. However, aside from
privilege arguments, which the court has made provision for in this order, the only substantive argument for which
authority is offered, in the court’s view, is their argument that the subpoena did not allow a reasonable time to comply,
pursuant to Fed. R. Civ. P. 45(d)(3)(A)(i).
2
  The EEOC’s production and response should include a privilege log pursuant to Fed. R. Civ. P. 45 and the Local
Uniform Civil Rules.
